DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments and amendments filed 8/12/21 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments on 8/12/21.
Applicant has cancelled claims rejected under 35 USC 103 and therefore these rejections are moot.
Allowable Subject Matter
Claims 1-4 and 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Considering claims 1-4 and 8-12, in claims 1 and 8, the prior art does not fairly teach or suggest the claimed rotary evaporator capable of accurately quantifying concentrated liquid, comprising a support frame, a distillation flask and a condenser dismountably fixed on the support frame, and a concentrated liquid quantification assembly, wherein the distillation flask is configured to be heated through a heating assembly, and a bottom of the condenser is connected with a collecting flask; wherein a distillation flask liquid discharge opening is at a bottom portion of the distillation flask, and the distillation flask liquid discharge opening is connected  with the concentrated liquid quantification assembly for quantifying the concentrated liquid; wherein the concentrated liquid quantification assembly includes a quantitative tube with quantitative scale lines, a first liquid discharge valve and a second liquid discharge valve, liquid discharge of the concentrated liquid and sealing of the distillation flask are controllable through the second liquid discharge valve disposed at a bottom of the quantitative tube; wherein the first liquid discharge valve is disposed at the distillation flask liquid discharge opening, and is configured to control discharge of the concentrated liquid and sealing of the distillation flask.
Carl et al (US 2013/0153397) and Zellweger (US 5,639,354) as set forth above are regarded as the closest relevant prior art. Carl teaches inserting and removing materials through the neck of the evaporator flask via pump 51 (see Carl Fig 1), and Zellweger as set forth teaches the flask is removable, therefore neither Carl nor Zellweger teaches fitting the distillation flask as claimed with discharge opening and valving and metering systems as claimed.
Zimmerman et al (US 10,837,929) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed.
Urvantsau et al (US 2018/0036648) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed.
Genser (US 2003/0000651) teaches a distillation rotary evaporation system but does not teach the concentrated liquid quantification system as claimed.
Juodikis et al (US 4,528,635) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed. 
Audeh et al (US 4,250,739) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed. 
Hook (US 3,364,731) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed. 
Ellerbe Jr (US 5,053,111) teaches a heated band distillation evaporation system for a household water purification include a drain but does not teach the concentrated liquid quantification system associated with rotary evaporator as claimed.
Medvey et al (US 4,759,825) teaches a distillation rotary evaporation system but does not teach the concentrated liquid quantification system as claimed.
Kozlenko et al (US 2018/0345271) teaches a device for dispensing precise aliquots of liquid, however does not teach this associated with a rotary evaporator as claimed and the skilled artisan would not be motivated to add the device for a rotary evaporator to measure concentrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772